Citation Nr: 1144415	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  03-13 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for disability manifested by nerve and stomach symptoms, including diarrhea, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.

2.  Entitlement to service connection for disability manifested by sore joints, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.

3.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.

4.  Entitlement to service connection for disability manifested by fatigue, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979 and from September 1990 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In May 2009, the Board remanded the issues identified above, as well as the issues of entitlement to service connection for memory loss and night sweats.  The Veteran was awarded service connection for posttraumatic stress disorder (PTSD), including symptoms such as night sweats and memory loss, in a May 2011 rating decision.  The case has now been returned to the Board for further appellate action on the remaining issues.  


REMAND

Unfortunately, the case must be remanded once again for further development. 

The Board's remand in May 2009 specifically requested the originating agency to afford the Veteran an examination by a physician who specializes in endocrinology, internal medicine, or other appropriate specialty.  The Veteran was examined by a VA nurse practitioner (NP) in February 2011, May 2011, and June 2011, with addendums authored by the same NP dated in April 2011 and August 2011.  The record does not show the NP's examinations and medical conclusions on any occasion were reviewed and endorsed by a physician.  

Of record is a note entitled "Addendum to Endocrine Examination- 6/16/2011" dated in July 2011, authored by M.G.  She provided an opinion related to the Veteran's claimed endocrine disability.  Her medical specialty was not listed in the report, nor does it appear that the complete addendum was associated with the claims files.  

An NP is not a physician (MD), so examination by an NP did not substantially comply with the requirements of the Board's remand and another remand is required at this point.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board were not complied with, the Board itself errs in failing to ensure compliance). 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should obtain the complete report issued by M.G. in her July 2011 Addendum regarding the VA endocrinology examination and associate it with the claims files.  

2.  The Veteran should be afforded an examination by a physician (MD) specializing in endocrinology or internal medicine or other appropriate specialty to determine whether the Veteran's claimed disorders are due to Graves' disease and/or to an undiagnosed or a medically unexplained multisymptom illness.

The examining physician should be someone other than Dr. JGV or Dr. TWL (the VA examiners who provided conflicting opinions), and should indicate his or her medical specialty in the examination report.

The claims folders must be made available to and reviewed by the examiner.  The examiner should particularly review the conflicting diagnoses of Drs. JGV (April 2008) and TWL (September 2008).

The examination report should include a discussion of the Veteran's documented medical history and should also address the Veteran's subjective account of his symptoms. 
 
All indicated studies, including appropriate laboratory diagnostics, should be performed.  

The examiner should determine whether the Veteran's claimed symptoms (nerves, stomach symptoms including diarrhea, sore joints, headaches, and/or fatigue) are due to irritable bowel syndrome, chronic fatigue syndrome, fibromyalgia, Graves' disease, or other clinically definable pathology.

The rationale for all opinions expressed should be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

